United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1605
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Penny Marie McFeron

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: March 11, 2019
                              Filed: June 3, 2019
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Penny M. McFeron pled guilty to conspiracy to distribute methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. The district court1

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
sentenced her to 90 months’ imprisonment. She appeals. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

      McFeron’s guideline range was 135 to 168 months. The statutory mandatory
minimum was 120 months. After considering the 18 U.S.C. § 3553(a) factors, the
court varied downward to the mandatory minimum. The court then granted a 25%
reduction for substantial assistance under U.S.S.G. §5K1.1 and 18 U.S.C. § 3553(e).
McFeron claims the court erred in failing to vary downward more. This court reviews
de novo. See United States v. Billue, 576 F.3d 898, 901 (8th Cir. 2009).

      McFeron believes the district court erred in failing to consider factors beyond
substantial assistance in granting a downward variance. This belief is without merit.
The government filed a motion to reduce sentence by 20% under U.S.S.G. §5K1.1
and 18 U.S.C. § 3553(e) based upon McFeron’s substantial assistance. McFeron
requested a “greater reduction.” Granting a 25% reduction, the court said:

      Ms. McFeron, in determining the amount of reduction that is
      appropriate, the court is fairly limited in what I can consider. I can
      consider the value of what has been provided and I can also consider the
      extent to which you have been placed at inconvenience or risk as a result
      of your assistance.

      In reviewing the motion and all of the circumstances of this case, I
      recognize that there may be some future opportunity to getting some
      additional benefit; but based on what’s been done so far, I think as a
      general matter the government has reasonably responded to the
      assistance that’s been provided.

      I think there is remaining an issue with regard to the fact that, under any
      circumstances, while we hope there may not be any risk to you, we
      recognize that there oftentimes can be, and that is a very real concern
      and, therefore, while I think the government is close, I am going to
      increase the amount of the reduction to 25 percent.

                                         -2-
     McFeron requested the court vary downward further based on 18 U.S.C. §
3553(a) factors unrelated to her substantial assistance. The court declined. It said:

      [T]he court’s understanding of the law is that I get below the mandatory
      minimum solely on the basis of the government’s motion under 3553(e).
      And I certainly can vary down to the mandatory minimum in this case
      based upon your argument, but I think I’m limited to doing that.

United States v. Billue, addresses this issue. Billue, 576 F.3d at 902-904. There, this
court noted that “Section 3553(e), entitled ‘Limited authority to impose a sentence
below a statutory minimum,’” gives the court “‘the authority to impose a sentence
below a level established by statute as a minimum sentence so as to reflect a
defendant’s substantial assistance in the investigation or prosecution of another
person who has committed an offense.’” Id. at 902, quoting 18 U.S.C. § 3553(e)
(emphasis in original). This court “made clear that when a district court is ruling on
a motion for downward departure pursuant to § 3553(e) and/or § 5K1.1, that court
may consider only factors related to the defendant’s substantial assistance to the
Government.” Id. (emphasis in original). It also said that “[i]n reducing a sentence
below the statutory minimum under 18 U.S.C. § 3553(e) for a defendant’s substantial
assistance, a court . . . may not use the factors in 18 U.S.C. § 3553(a) to decrease the
sentence further.” Id. at 902-03. Billue precludes McFeron’s argument here.

       To the extent McFeron challenges the amount of the departure, this court may
not review it. See id. at 905 (“Absent an allegation that the district court was
motivated by an unconstitutional motive in arriving at its downward departure, we
may not review the extent of [such] a downward departure in the defendant’s favor.”
(internal quotation marks omitted)).

                                     *******
      The judgment is affirmed.
                     ______________________________

                                          -3-